

116 HR 7878 IH: Scenic Trail Viewshed Protection Act
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7878IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Ms. Kuster of New Hampshire (for herself, Mr. Neal, Mr. Malinowski, Mr. Raskin, Mr. McGovern, and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo bolster evaluation procedures in consideration of interstate natural gas pipelines in relation to National Scenic Trails, and for other purposes.1.Short titleThis Act may be cited as the Scenic Trail Viewshed Protection Act. 2.Finding Congress finds that—(1)prior to issuing a certificate of public convenience and necessity under section 7 of the Natural Gas Act (15 U.S.C. 717f) with respect to a pipeline for the transportation of natural gas that will cross a national scenic trail established under section 5 of the National Trails System Act (16 U.S.C. 1244), the Federal Energy Regulatory Commission should specifically consider the conservation and recreation value of the land impacted; and(2)if such certificate, or an action taken pursuant to such certificate, is under court review, the court should consider the loss of any natural, cultural, scenic, and recreational values in determining whether an overriding public need for such pipeline exists.3.Certificates for pipelines that intersect national scenic trails(a)Applicability(1)PipelineThis section applies with respect to a pipeline for the transportation of natural gas that will—(A)intersect a trail described in paragraph (2); or(B)affect the surrounding radius of the viewshed of a trail described in paragraph (2), as determined as the result of a viewshed analysis performed and submitted to the Federal Energy Regulatory Commission by the administering agency of the trail or its cooperative agreement designated partner.(2)TrailA trail described in this paragraph is a national scenic trail established under section 5 of the National Trails System Act (16 U.S.C. 1244).(b)DeterminationThe Federal Energy Regulatory Commission may issue a certificate of public convenience and necessity under section 7 of the Natural Gas Act (15 U.S.C. 717f) for a pipeline described in subsection (a)(1) only if the Commission determines that—(1)the pipeline is the only prudent and feasible alternative to meet an overriding public need;(2)the applicant, in order to result in no, or minimal, adverse effect to a trail described in subsection (a)(2) and the viewshed of such a trail, thoroughly considered, in this order, avoidance measures, minimization measures, mitigation measures, and enhancement measures, including alternative routes, expanding existing pipeline infrastructure, and policies to reduce energy demand in the region of need; (3)minimal road construction will be required to construct and operate the pipeline;(4)construction of the pipeline will use the best available technology in order to minimize, as much as possible, the potential for leakage; (5)if the pipeline will intersect a trail described in subsection (a)(2), the pipeline will intersect the trail—(A)at a point that is already subject to significant impact, including an existing energy or transportation infrastructure crossing, or the applicant made a documented effort to consider such a route; and(B)only once and using the shortest path possible in crossing the trail; (6)the pipeline will not affect the surrounding viewshed of a trail described in subsection (a)(2) in an area that—(A)has been identified, through the viewshed analysis of the trail described in (a)(1)(B), as an area of high conservation, recreational, or scenic value;(B)is a protected wilderness area, as defined by the Wilderness Act of 1964, an old-growth forest, or an alpine area; or(C)has an existing designated location for a shelter or campsite;(7)construction techniques to be used for the pipeline will produce a minimal disturbance to any trail described in subsection (a)(2) and surrounding conserved lands;(8)the applicant has demonstrated plans for the ongoing maintenance and operation of the pipeline that ensures such maintenance and operation is done in a way that minimizes impact on any trail described in subsection (a)(2) that the pipeline will intersect, or the viewshed of which will be affected by the pipeline, and surrounding conserved lands; and(9)the applicant clearly acknowledges that it has an affirmative duty to—(A)protect any trail described in subsection (a)(2) that the pipeline will intersect, or the viewshed of which will be affected by the pipeline, and surrounding environment; and(B)ensure the health and safety of the public who use such trail and surrounding environment.